DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II and Species I in the reply filed on 02/07/2022 is acknowledged.  The traversal is on the grounds that:
Fig. 4 discloses the limitations of Claims 5 and 7.
The arguments amount to mere unsubstantiated allegations and are not found to be persuasive because each of the Species discloses a different component, as explained in the original Requirement for Restriction/Election mailed on 12/07/2021, and therefore it will require completely different search.  
Fig. 4 of the instant Application is a “is a front, elevation view of the cap front plate and burner tubes of FIG. 2” as disclosed.  Fig. 2 discloses all the segments to be same and extending to the inner wall.
If two or more independent and distinct inventions are claimed in a single application, the examiner in an Office action will require the applicant in the reply to that action to elect an invention to which the claims will be restricted, M.P.E.P. §1.142a.  Therefore, applicant must elect an invention to be prosecuted.  In the instant case each of the independent claims or each of the Species is a distinct invention as explained in the Requirement for Restriction/Election.
At the time of allowance Examiner will look into combining restricted claims which incorporate the limitations of the allowable claim.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 5 and 7 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I and Species II-VIII.   
Claims 2-4, 6 and 8-11 are examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "25" and "26" (Fig. 8) have both been used to designate a burner tube.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 3, 6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boardman et al (US 2009/0111063).
In re Claim 2:  Boardman teaches a method of optimizing a premix fuel nozzle (Fig. 3B) for a gas turbine (the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 
(a) fabricating a nozzle tip, comprising the steps of 
(i) fabricating an outer body (350) having an outer body external face (downstream end of 350) facing the downstream end of the burner tube (see Fig. 3B), said outer body external face having a smaller cross-sectional area than the cross-sectional area of the burner tube (see Fig. 3B); and 
(ii) fabricating one or more segments (360) radiating radially outwardly toward the internal wall of the burner tube from said outer body (see Fig. 3B), said segment having a set of physical dimensions, said physical dimensions comprising a height, a width, a shape and an inclination (see Fig. 3B) relative to the longitudinal axis of the burner tube, each one of said set of physical dimensions selected to provide a desired nozzle flame shape (desired result); and 
(b) installing the nozzle tip at least partially in the burner tube (see Fig. 3B). 
In re Claim 3:  Boardman teaches the invention as claimed and as discussed for Claim 2, above.  Boardman further teaches wherein the step of fabricating one or more segments includes fabricating segments that are equally circumferentially spaced about the outer body (see Fig. 3B). 
In re Claim 6:  Boardman teaches the invention as claimed and as discussed for Claim 2, above.  Boardman further teaches wherein the step of fabricating one or more segments to provide a desired nozzle flame shape includes fabricating the one or more segments to provide, when the gas turbine is in operation, an axial flow field of an air and fuel mixture flows through the burner tube and around the nozzle tip (402 and 405 being a mixture of fuel and air), and at least two toroidal recirculation zones generated on the nozzle tip by the segments to provide strong flame holding and flame propagation (desired result). 
In re Claim 8:  Boardman teaches the invention as claimed and as discussed for Claim 2, above.  Boardman further teaches wherein the step of fabricating one or more segments includes fabricating a distal end of at least one of the segments to fully extend to the internal wall of the burner tube (300). 
In re Claim 9:  Boardman teaches the invention as claimed and as discussed for Claims 2 and 8, above.  Boardman further teaches wherein the step of fabricating one or more segments includes fabricating a closed distal end of at least one segment of the one or more segments that fully extends to the internal wall of the burner tube with a purge groove. (since the segments allow passage of air 402 through between them and air 405 through above them, it is noted that purge groove or the air passage for 402/405 would perform equally well unless purge groove results in an unpredicted result not seen in the Prior Art. Absent persuasive evidence that the purge groove is functionally significant, the limitations above constitute a mere change in shape and fail to patentably distinguish over the prior art. See MPEP 2144.04(4)(b)).
In re Claim 10:  Boardman teaches the invention as claimed and as discussed for Claim 2, above.  Boardman further teaches wherein the step of fabricating one or more segments includes fabricating a downstream face of at least one of the one or more segments as planar (see Fig. 3B). 
In re Claim 11:  Boardman teaches the invention as claimed and as discussed for Claim 2, above.  Boardman further teaches wherein the step of fabricating one or more segments includes fabricating at least one segment having an angle of the segment downstream face relative to the longitudinal axis of the burner tube in the range of 105 to 165 degrees (see Fig. 3B). 
Claims 2, 3, 6, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandai et al (US 2002/0014078).
In re Claim 2:  Mandai teaches a method of optimizing a premix fuel nozzle (Fig. 9) for a gas turbine (the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II), the premix fuel nozzle comprising a burner tube (14A) having an internal wall (annotated), an open internal volume having a length extending between an upstream 

    PNG
    media_image1.png
    317
    541
    media_image1.png
    Greyscale

(a) fabricating a nozzle tip (annotated), comprising the steps of 
(i) fabricating an outer body having an outer body external face (annotated) facing the downstream end (see Fig. 9) of the burner tube, said outer body external face having a smaller cross-sectional area than the cross-sectional area of the burner tube (see Fig. 9); and 
(ii) fabricating one or more segments (20/33) radiating radially outwardly toward the internal wall of the burner tube from said outer body (see Fig. 9), said segment having a set of physical dimensions, said physical dimensions comprising a height, a width, a shape and an inclination relative to the longitudinal axis of the burner tube, each one of said set of physical dimensions selected to provide a desired nozzle flame shape (desired result); and 
(b) installing the nozzle tip at least partially in the burner tube (see Fig. 9). 
In re Claim 3:  Mandai teaches the invention as claimed and as discussed for Claim 2, above.  Mandai further teaches wherein the step of fabricating one or more segments includes fabricating segments that are equally circumferentially spaced about the outer body ([0061 and 0068], see Fig. 7B).
In re Claim 6:  Mandai teaches the invention as claimed and as discussed for Claim 2, above.  Mandai further teaches wherein the step of fabricating one or more segments to provide a desired nozzle flame shape includes fabricating the one or more segments to provide, when the gas turbine is in 
In re Claim 8:  Mandai teaches the invention as claimed and as discussed for Claim 2, above.  Mandai further teaches wherein the step of fabricating one or more segments includes fabricating a distal end of at least one of the segments to fully extend to the internal wall of the burner tube (wherein the distal end of at least one of the segments fully extends to the internal wall of the burner tube (the radially outer most portion of the segment 33 extends radially beyond the internal wall). 
In re Claim 10:  Mandai teaches the invention as claimed and as discussed for Claim 2, above.  Mandai further teaches wherein the step of fabricating one or more segments includes fabricating a downstream face of at least one of the one or more segments as planar (see Fig. 9). 
In re Claim 11:  Mandai teaches the invention as claimed and as discussed for Claim 2, above.  Mandai further teaches wherein the step of fabricating one or more segments includes fabricating at least one segment having an angle of the segment downstream face relative to the longitudinal axis of the burner tube in the range of 105 to 165 degrees (see Fig. 9). 
Claims 2, 3, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bland et al (US 2006/0156734).
In re Claim 2:  Bland teaches a method of optimizing a premix fuel nozzle (Figs. 2 and 6) for a gas turbine (the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II), the premix fuel nozzle comprising a burner tube (39) having an internal wall, an open internal volume having a length extending between an upstream end and a downstream end of the burner tube, a longitudinal axis, and a cross-sectional area perpendicular to the longitudinal axis (Figs. 2 and 6), the method comprising the steps of: 
(a) fabricating a nozzle tip (downstream of 56), comprising the steps of 
(i) fabricating an outer body having an outer body external face (downstream end of 56) facing the downstream end of the burner tube, said outer body external face having a 

    PNG
    media_image2.png
    444
    568
    media_image2.png
    Greyscale

smaller cross-sectional area than the cross-sectional area of the burner tube (Figs. 2 and 6); and 
(ii) fabricating one or more segments (1 and 2 annotated) radiating radially outwardly toward the internal wall of the burner tube from said outer body, said segment having a set of physical dimensions, said physical dimensions comprising a height, a width, a shape and an inclination (90º) relative to the longitudinal axis of the burner tube (Figs. 2 and 6), each one of said set of physical dimensions selected to provide a desired nozzle flame shape (desired result); and 
(b) installing the nozzle tip at least partially in the burner tube (Figs. 2 and 6).
In re Claim 3:  Bland teaches the invention as claimed and as discussed for Claim 2, above.  Bland further teaches wherein the step of fabricating one or more segments includes fabricating segments that are equally circumferentially spaced about the outer body (see Fig. 6). 
In re Claim 4:  Bland teaches the invention as claimed and as discussed for Claim 2, above.  Bland further teaches wherein the step of fabricating one or more segments includes fabricating segments nonsymmetrically about the outer body (see Fig. 2 having two different types of segments). 
In re Claim 6:  Bland teaches the invention as claimed and as discussed for Claim 2, above.  Bland further teaches wherein the step of fabricating one or more segments to provide a desired nozzle flame shape includes fabricating the one or more segments to provide, when the gas turbine is in 
In re Claim 8:  Bland teaches the invention as claimed and as discussed for Claim 2, above.  Bland further teaches wherein the step of fabricating one or more segments includes fabricating a distal end of at least one of the segments to fully extend to the internal wall of the burner tube (see Figs. 3 and 4). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/             Primary Examiner, Art Unit 3741